











 
 
 
 
 
 
 
 
 
 


ACQUISITION AGREEMENT


BETWEEN


GLOBAL REALTY DEVELOPMENT CORP.


AND


SMS TEXT MEDIA, INC., et al.






Dated as of July 19, 2007
 
 
 
 
 
 
 
 
 
 
 




1

--------------------------------------------------------------------------------



ACQUISITION AGREEMENT


THIS ACQUISITION AGREEMENT (“Agreement”), dated as of July 19, 2007, is by and
among Global Realty Development Corp., a Delaware corporation (the “Buyer"), SMS
Text Media, Inc., a Nevada corporation (the “Company”), and the undersigned
stockholders of the Company (the “Selling Stockholders”). Collectively, the
Company and Selling Stockholders are sometimes referred to as the “Sellers”.


R E C I T A L S


WHEREAS, subject to the terms and conditions of this Agreement and the other
documents or instruments contemplated hereby:
 
A. The Sellers desire to sell and transfer to the Buyer and the Buyer desires to
acquire from the Sellers 100% of the authorized, issued and outstanding capital
stock of the Company (the “Seller Shares”). It is recognized that once Buyer
owns 100% of the Seller Shares, it will own the Company and, through the
Company, own and control 100% of the assets, real and personal, tangible and
intangible, of the Company (the “Assets”);


B. As consideration for the Seller Shares, the Buyer will pay to the Selling
Stockholders cash and shares of stock in Buyer in accordance with the payment
terms set forth below; it is recognized that inasmuch as payment will be made in
stages, the Seller Shares will be delivered in escrow as more fully set forth
below; and


C. After the full completion of the transaction, and subject to the provisions
of this Agreement, the Company is to be a 100% owned subsidiary of the Buyer.


NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties hereto
agree as follows:


SECTION 1
SALE AND PURCHASE OF SELLER SHARES AND ASSETS


1.1 Sale and Purchase, Payments and Escrow. On the terms and subject to the
conditions of this Agreement, the Sellers shall sell, transfer and deliver to
the Buyer, and the Buyer shall purchase, acquire and accept delivery of, the
Seller Shares free and clear of any and all liens, mortgages, adverse claims,
charges, security interests, encumbrances or other restrictions or limitations
whatsoever, all in the manner set forth below:


(a) (i) The purchase price for the Seller Shares is: (A) $3,000,000 in cash
(“Cash”) to the Selling Stockholders; (B) 10,000,000 shares of common stock in
Buyer (collectively, the “Buyer Shares”) to the Selling Stockholders (valued at
$0.50 per share, or $5,000,000 in the aggregate, for purposes of this Agreement)
((A) and (B) shall hereinafter be collectively referred to as the “Stockholder
Fixed Payments”); (C) provision of a $1,500,000 line of credit to the Company at
an interest rate of no greater than 12% per annum; and (D) contingent payments
to Selling Stockholders from Company operations, as set forth below.


2

--------------------------------------------------------------------------------


(ii) It is understood that Buyer is funding this acquisition of the Seller
Shares along with other transactions, during the period from the Initial Closing
Date (defined below) to the date which is ninety (90) days after the Initial
Closing Date (the “Expiration Date”). It is recognized that Buyer shall make
payments of Cash to the Selling Stockholders in installments and that Seller
Shares shall be delivered to Buyer in proportionate installments as well, all as
more particularly set forth below, and subject to the provisions set forth
below.


(iii) All Cash Payments and deliveries of Buyer Shares shall be made to the
Selling Stockholders at the time(s) the same are made pursuant hereto. Each
payment or delivery that Buyer shall make will be in equal payments to each
Selling Stockholder.
 
(iv) The parties shall establish an escrow arrangement with Kennerly,
Montgomery & Finley, P.C. (“Escrow Agent”), on terms satisfactory to Escrow
Agent, to hold the Seller Shares in escrow (the “Escrow”) in accordance with the
terms and provisions more fully set forth below. Although Escrow Agent shall be
bound to honor the terms set forth below of the Escrow in connection with
delivery of the Seller Shares to the Buyer, it is recognized and understood that
its serving as Escrow Agent hereunder shall not prevent said law firm from
representing the Company and Selling Stockholders in connection with the
negotiation of this Agreement and/or any litigation which may arise as a result
thereof, or from providing ongoing representation of the Company and the Selling
Stockholders as to any and all matters of whatever nature from and after the
execution of this Agreement, including but not limited to matters pertaining to
the consummation of the transactions contemplated hereby, general representation
of the Company as to its business operations, and representation of the Selling
Stockholders and affiliates (including but not limited to MJD Films, Inc. and
TFM Group, L.L.C.) as to their business matters and interests.


(b) On July __, 2007 (the “Initial Closing Date”), Buyer shall: (i) pay the sum
of $530,000 in Cash to the Selling Stockholders as the initial installment of
the Cash portion of the purchase price for the Seller Shares; and (ii) deliver
all of the Buyer Shares to the Selling Stockholders (collectively, these
payments and deliveries shall be called the “Initial Payment”). Upon receipt of
such Initial Payment, the Selling Stockholders shall deposit the Seller Shares
in Escrow with Escrow Agent. Since the Initial Payment represents $5,530,000 of
the Stockholder Fixed Payments of $8,000,000, or 69.125% of the Stockholder
Fixed Payments, Escrow Agent shall deliver 69.125% of the Seller Shares to Buyer
at the time of the Selling Stockholders’ receipt of the Initial Payment.


(c) The Initial Payment is to be made by Buyer from the first $1,000,000 of
funding it receives. As and when Buyer receives the second $1,000,000 of funding
it is to receive, it shall remit $580,000 of such funding amount to Selling
Stockholders as an additional part of the Stockholder Fixed Payments. Upon the
Selling Stockholders’ receipt of such $580,000 Cash payment, Escrow agent shall
remit to Buyer an additional 7.25% of the Seller Shares. Notwithstanding the
foregoing, it is further agreed that if Buyer receives the second $1,000,000 of
funding it is to receive in stages, rather than one lump sum, it shall remit 58%
of each such staged funding amount to Selling Stockholders to be applied to the
payment due under this section. Upon Selling Stockholders’ receipt of any such
staged payment, Escrow agent shall remit to Buyer a like proportionate amount of
the 7.25% Seller Shares remittance.


3

--------------------------------------------------------------------------------


(d) As and when Buyer receives the third $1,000,000 of funding it is to receive,
it shall remit $780,000 of such funding amount to Selling Stockholders as an
additional part of the Stockholder Fixed Payments. Upon the Selling
Stockholders’ receipt of such $780,000 Cash payment, Escrow Agent shall remit to
Buyer an additional 9.75% of the Seller Shares. Notwithstanding the foregoing,
it is further agreed that if Buyer receives the third $1,000,000 of funding it
is to receive in stages, rather than one lump sum, it shall remit 78% of each
such staged funding amount to Selling Stockholders to be applied to the payment
due under this section. Upon Selling Stockholders’ receipt of any such staged
payment, Escrow agent shall remit to Buyer a like proportionate amount of the
9.75% Seller Shares remittance.


(e) As and when Buyer receives the fourth $1,000,000 of funding it is to
receive, it shall remit $400,000 of such funding amount to Selling Stockholders
as an additional part of the Stockholder Fixed Payments. Upon the Selling
Stockholders’ receipt of such $400,000 Cash payment, Escrow Agent shall remit to
Buyer an additional 5% of the Seller Shares. Notwithstanding the foregoing, it
is further agreed that if Buyer receives the fourth $1,000,000 of funding it is
to receive in stages, rather than one lump sum, it shall remit 40% of each such
staged funding amount to Selling Stockholders to be applied to the payment due
under this section. Upon Selling Stockholders’ receipt of any such staged
payment, Escrow agent shall remit to Buyer a like proportionate amount of the 5%
Seller Shares remittance.


(f) As and when Buyer receives the fifth $1,000,000 of funding it is to receive,
it shall remit $420,000 of such funding amount to Selling Stockholders as an
additional part of the Stockholder Fixed Payments. Upon the Selling
Stockholders’ receipt of such $420,000 Cash payment, Escrow Agent shall remit to
Buyer an additional 5.25% of the Seller Shares. Notwithstanding the foregoing,
it is further agreed that if Buyer receives the fifth $1,000,000 of funding it
is to receive in stages, rather than one lump sum, it shall remit 42% of each
such staged funding amount to Selling Stockholders to be applied to the payment
due under this section. Upon Selling Stockholders’ receipt of any such staged
payment, Escrow agent shall remit to Buyer a like proportionate amount of the
5.25% Seller Shares remittance.


(g) As and when Buyer receives the sixth $1,000,000 of funding it is to receive,
it shall remit $290,000 of such funding amount to Selling Stockholders as an
additional part of the Stockholder Fixed Payments. Upon the Selling
Stockholders’ receipt of such $290,000 Cash payment, Escrow Agent shall remit to
Buyer the remaining 3.625% of the Seller Shares. Notwithstanding the foregoing,
it is further agreed that if Buyer receives the sixth $1,000,000 of funding it
is to receive in stages, rather than one lump sum, it shall remit 29% of each
such staged funding amount to Selling Stockholders to be applied to the payment
due under this section. Upon Selling Stockholders’ receipt of any such staged
payment, Escrow agent shall remit to Buyer a like proportionate amount of the
3.625% Seller Shares remittance.


(h) If Buyer does not make its required payments of Cash and deliveries of Buyer
Shares as required on the Initial Closing Date, the Sellers may terminate this
Agreement.


4

--------------------------------------------------------------------------------


(i) If the payments of Cash and delivery of Buyer Shares required on the Initial
Closing Date are made, but if the Selling Stockholders have not received the
balance of the full $3,000,000 Cash payments by the Expiration Date, then:


(i) Buyer shall give the Selling Stockholders a promissory note (“Note”) for the
balance of such $3,000,000 Cash payments which has not been made. The principal
amount of the Note outstanding from time to time shall be subject to a penalty
at the annual rate of fifteen (15%) percent from the date of the Note through
the date on which the principal balance is repaid. Penalties accrued on the Note
shall be payable on a monthly basis on the last day of each month and calculated
on the basis of actual days. All dividends and distributions to be made by the
Company to Buyer shall be paid over to Selling Stockholders to be applied to
principal and penalties on the Note until the Note (principal plus penalties) is
paid in full;


(ii) Until the Note is paid in full (principal plus penalties), all dividends
and other distributions to stockholders of the Company shall be paid 50.1% to
Buyer (to be paid over to Selling Stockholders as set forth in (i) above) and
49.9% to the Selling Stockholders, regardless of actual stock ownership in the
Company. Buyer shall not receive any distributions, payments or other amounts
from Company unless Selling Stockholders receive payments in the aforesaid 50.1%
to 49.9% ratio therefrom;


(iii) Once the Note is paid in full (principal plus penalties), the remaining
Seller Shares in Escrow shall be delivered to Buyer and the distributions under
(ii) above shall cease.



(j)  
As to each of the payments to be made to Selling Stockholders under (c), (d),
(e), (f), and (g) above, Buyer shall:



(i)  notify Selling Stockholders once every five (5) Business Days as to its
receipt of funding amounts which are subject to such subsections; and


(ii)  make required payments to Selling Stockholders of amounts owed under such
subsections every five (5) Business Days when there are funds available from
which to make such payments.
 
1.2 Line of Credit and Contingent Payments.


(a) Buyer agrees that, as part of the consideration for the transactions
contemplated hereby, it will cause to be provided to the Company on or before
the Expiration Date a $1,500,000.00 line of credit bearing an interest rate of
no greater than twelve percent (12%) per annum. The Company shall be entitled to
draw upon and utilize the line of credit in connection with the operation of its
business.


5

--------------------------------------------------------------------------------


(b) It is also understood and agreed by and among the parties hereto that the
Selling Stockholders shall be entitled to, and shall be paid, contingent
payments during each of the three (3) years following the Expiration Date, which
contingent payments shall be in the amounts, and made at the times and in the
manner, more particularly set forth on Schedule A attached hereto and by this
reference made a part hereof. Notwithstanding the foregoing, however, in the
event the Selling Stockholders do not receive the full $3,000,000 in Cash
payments by the Expiration Date such that the Note is required under
Section 1.1(i), the contingent payments shall be extended and shall continue to
be made in the amounts, and on the same basis, provided for on Schedule A until
the date which is three (3) years from the date the Note is paid in full.


1.3 INTENTIONALLY DELETED.


1.4 Voting of Seller Shares. Seller Shares shall be voted by the owners thereof
at the time of the respective vote. To the extent Seller Shares remain in Escrow
or are otherwise not required to be delivered to Buyer, whether due to Buyer’s
default or otherwise, the Selling Stockholders shall be entitled to vote the
same. If the provisions of Section 1.1(i) are in effect, however, the Selling
Stockholders shall have 49.9% and the Buyer shall have 50.1% of all voting
rights on all matters, regardless of actual stock ownership in the Company,
until the Note is paid in full and all Seller Shares have been delivered to
Buyer.




1.5 Conditions to Obligations of the Buyer. The obligations of the Buyer under
this Agreement shall be subject to each of the following conditions:
 
(a) Deliveries. Before the Initial Closing Date, the Sellers shall have
delivered or caused to be delivered to the Buyer this Agreement duly executed by
the Sellers. At the Initial Closing Date, the Sellers shall have delivered or
caused to be delivered the following:
 
(i) to the Escrow Agent, in Escrow, a copy of the irrevocable transfer
instructions delivered to the Company’s transfer agent directing the transfer
and issuance of the Seller Shares to the Buyer in accordance with the Escrow
requirements set forth above,
 
(ii) to the Escrow Agent, in Escrow, stock certificates representing the Seller
Shares owned by the Selling Stockholders;
 
(iii) to the Buyer, a copy of the resolutions of the board of directors and
stockholders of the Company, in form satisfactory to counsel for the Buyer,
authorizing execution and performance of this Agreement;
 
(iv) to the Buyer, the certificate of good standing, minute book and corporate
records of the Company;
 
(iv)  to the Buyer, a copy of all Contracts set forth on Schedule B, and
 
(vi) such other documents as the Buyer or its counsel may reasonably request in
connection with the transactions contemplated hereby.
 
(b) After Initial Closing Date Deliveries or Actions.


(i) Employment and Non-Competition Agreements. Within five (5) days after the
Initial Closing Date, the Selling Stockholders shall deliver to Buyer their duly
executed Employment and Non-Competition Agreements referred to in Section 4
below.


6

--------------------------------------------------------------------------------


(ii) Financial Information. By the Expiration Date, the Selling Stockholders
shall deliver to Buyer the Company’s state and federal tax returns for the 2006
fiscal year. The Selling Stockholders shall pay all tax liabilities of the
Company arising and relating to all periods of time through June 30, 2007 (as
provided in Section 2.6(d) and 2.15 below). The Sellers shall deliver audited
financial statements to Buyer within sixty (60) days of the Initial Closing
Date.


(iii) Debt and Liabilities. Within five (5) days after Selling Stockholders
shall have received the last of the required Stockholder Cash payments, the
Selling Stockholders shall pay off, or reimburse the Company for its payment of,
any and all outstanding debt, liabilities or other indebtedness of the Company
that was outstanding at Initial Closing Date, excluding contingent liabilities
under the Contracts (which shall be Company’s responsibility per Section 2.6(d)
below) and excluding any liabilities described in Section 2.6 (d)(ii) below, but
including but not limited to:


(A) The approximately $6,700 liability owed to a programming company;


(B) The $15,500 owed to Rick Catinella as described below; and


(C) Tax liabilities of the Company, if any, as set forth in Sections 2.6(d) and
2.15(a) below.


(iv) Qualification to Do Business. By the Expiration Date, the Selling
Stockholders shall, at Sellers’ expense, cause the Company to become duly
qualified and in good standing to do business in the State of Florida.


(c) Truthfulness and Accuracy of Representations and Warranties. The
representations and warranties of the Sellers contained herein shall be true in
all material respects at the Initial Closing Date, with the same effect as
though made at such time. The Sellers shall have performed in all material
respects all obligations and complied in all material respects with all
covenants and conditions required by this Agreement to be performed or complied
with by the Initial Closing Date.


(d) Performance of Obligations of the Sellers. The Sellers shall have performed
all agreements and covenants required to be performed by them under this
Agreement by the Initial Closing Date.


(e) Governmental Approvals. All consents of governmental entities legally
required by the Sellers for the transactions contemplated by this Agreement
shall have been filed, occurred, or been obtained, by the Initial Closing Date.


(f) Consents of Other Third Parties. The Sellers shall have received and
delivered to the Buyer by the Initial Closing Date all requisite consents and
approvals of all lenders, lessors, and other third parties whose consent or
approval is required in order for the Sellers to consummate the transactions
contemplated by this Agreement, or in order to permit the continuation after the
Initial Closing Date of the business activities of the Company in the manner
such business is presently carried on by it. The Buyer shall have received
copies of any necessary written consent(s) to this Agreement and the
transactions contemplated herein.


7

--------------------------------------------------------------------------------


1.6  Buyer shall be entitled to obtain, during the sixty (60) days after the
Initial Closing Date, at Buyer’s expense, a written appraisal of the valuation
of the Company by a certified independent business appraiser or Halpern Capital,
Inc. in form satisfactory to counsel for the Buyer


1.7  Conditions to Obligations of the Sellers. The obligations of the Sellers
under this Agreement shall be subject to each of the following conditions:
 
(a) Initial Closing Date Deliveries. At the Initial Closing Date, the Buyer
shall have delivered or caused to be delivered to the Selling Stockholders the
following:
 
(i)this Agreement, duly executed by the Buyer;
 
(ii)good funds in the amount of Five Hundred Thirty Thousand Dollars ($530,000);
 
(iii) the Buyer Shares; and
 
(iv) such other documents as the Selling Stockholders or their counsel may
reasonably request in connection with the transactions contemplated hereby.
 
(b) Payment Terms. After the Initial Closing Date, the Buyer shall comply with
the payment terms set forth in Sections 1.1 and 1.2 above.


(c) Truthfulness and Accuracy of Representations and Warranties. The
representations and warranties of the Buyer contained herein shall be true in
all material respects at the Initial Closing Date, with the same effect as
though made at such time. The Buyer shall have performed in all material
respects all obligations and complied in all material respects with all
covenants and conditions required by this Agreement to be performed or complied
with by it at or prior to the Initial Closing Date.


(d) Performance of Obligations of the Buyer. The Buyer shall have performed all
agreements and covenants required to be performed by it under this Agreement
prior to the Initial Closing Date.


SECTION 2
REPRESENTATIONS AND WARRANTIES
OF THE SELLERS


2. Representations and Warranties of the Sellers. The Company and Selling
Stockholders, individually and collectively, except as otherwise expressly
provided below, hereby represent and warrant to the Buyer as follows:


8

--------------------------------------------------------------------------------


2.1 Organization, Standing, Power. The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada.
The Company has all requisite corporate power, franchises, licenses, permits,
and authority to own its properties and assets and to carry on its business as
it has been and is being conducted. The Company has a temporary office in
California, and the Company has an office in Florida. Operations of the Company
are conducted primarily out of Florida. The Company has not qualified to do
business in either California or Florida at this time. Thus far, the Company has
engaged only in the business of entering into the Contracts listed on
Schedule B, performing its activities required thereunder to date, and engaging
in activities associated with obtaining the Patent Pending. As a result, to the
best knowledge of the Selling Stockholders, the Company’s failure to have duly
qualified in California and Florida at this time will not have a Material
Adverse Effect (as defined below) on the Company. For purposes of this
Agreement, the term “Material Adverse Effect” means any change or effect that,
individually or when taken together with all other such changes or effects, is
or is reasonably likely to be materially adverse to the business, assets
(including intangible assets), financial condition, or results of operations of
the entity.


2.2 Authority. Each Seller has full power and authority (including full
corporate power and authority, if applicable) to execute and deliver this
Agreement or any other document or instrument contemplated hereby or thereby
(collectively, the “Transaction Documents”), and to perform its obligations
under any Transaction Document. The Transaction Documents constitute valid and
legally binding obligations of the Selling Stockholders, enforceable in
accordance with the terms and conditions thereof. Each Seller has all requisite
power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery by the Sellers of
the Transaction Documents and the consummation of the transactions contemplated
thereby have been duly authorized by all necessary action on the parts of the
Sellers. Neither the execution and the delivery of any Transaction Document by
the Sellers, nor the consummation of the transactions contemplated thereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which either the Company is subject or any
provision of the charter or bylaws of the Company, or (ii) conflict with, result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, or
require any notice under any agreement, contract, lease, license, instrument, or
other arrangement to which the Company is a party or by which it is bound or to
which any of its Assets is subject (or result in the imposition of any security
interest upon any of its Assets). To the knowledge of the Sellers, and other
than in connection with the provisions of the Nevada Revised Statutes, the
Securities Exchange Act of 1934 (the “Exchange Act”), the Securities Act of
1933, as amended (the “Securities Act”), and any state securities laws, neither
the Company nor any Selling Stockholder needs to give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any government
or governmental agency in order for the Sellers to consummate the transactions
contemplated by the Transaction Documents. Notwithstanding anything to the
contrary herein above set forth, it is recognized and understood that each of
the Selling Stockholders, as to the representations and warranties set forth in
this Agreement which relate personally to a Selling Stockholder as opposed to
the Company, is making such representations and warranties only as to himself.
No Selling Stockholder shall have any liability for any misrepresentation made
by any other of the Selling Stockholders insofar as such representations and
warranties relate to such matters which are personal to a Selling Stockholder.
The foregoing limitation does not apply to representations and warranties
concerning the Company and its status.


9

--------------------------------------------------------------------------------


2.3 Capitalization of the Company.


(a) As of Initial Closing Date, the entire authorized capital stock of the
Company consists of 75,000,000 of shares of common stock, $0.001 par value (the
“Common Stock”). There are 75,000,000 shares of Common Stock issued and
outstanding. There are zero shares of Common Stock held in treasury. At the
Initial Closing Date, all of the Seller Shares purchased hereunder, are and
shall have been duly authorized and will be validly issued, fully paid, and
non-assessable. The Company has no Preferred Stock.


(b) As of the Initial Closing Date: (i) there will be no outstanding or
authorized options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights, or other contracts or commitments that could require
the Company to issue, sell, or otherwise cause to become outstanding any of its
capital stock other than the Seller Shares and (ii) there will be no outstanding
or authorized stock appreciation, phantom stock, profit participation, or
similar rights with respect to the Company. The Seller Shares are free of
restrictions on transfer other than restrictions on transfer under applicable
state and federal securities laws. The Seller Shares shall be issued in a
private transaction and consequently will be deemed to be “restricted
Securities” as set forth in Rule 144 promulgated under the Securities Act.


(c) The Company does not have outstanding any bonds, debentures, notes, or other
indebtedness the holders of which have the right to vote (or which is
convertible or exercisable into securities having the right to vote) with
holders of the capital stock of the Company on any matter.


(d) None of the Sellers are a party or subject to any agreement or
understanding, and, to the best of each Sellers' knowledge, there is no
agreement or understanding between any persons and/or entities, which affects or
relates to (i) the voting with respect to any security of the Company or (ii)
the giving of written consents by any shareholder or director of the Company.


(e) The Company has not granted or agreed to grant any registration rights,
including piggyback rights, to any person or entity.


2.4 Subsidiaries. The Company does not, directly or indirectly, (a) own, of
record or beneficially, or own or hold the right to acquire, any outstanding
voting or equity securities or other voting or equity interests in any
corporation, partnership, joint venture or other entity or (b) otherwise control
any such corporation, partnership, joint venture or other entity.


2.5 Financial Statements. The Sellers have never obtained any audited financial
statements of the Company. Notwithstanding the foregoing, the Sellers shall have
the obligation to deliver audited financials of the Company within sixty (60)
days of the Initial Closing Date. All financial information the Sellers have
provided to the Buyer in the past, including but not limited to the financial
statement compilation attached hereto as Schedule D (the “Compilation”), is
complete and accurate.


2.6 Assets and Liabilities.


10

--------------------------------------------------------------------------------


(a) The Company’s Assets consist of the following:


(i) The Contracts and Agreements (the “Contracts”) set forth on Schedule B;


(ii) The Patent Pending discussed in 2.8 below;


(iii) Receivables, if any, due or to become due under the Contracts.


(b) The Assets of the Company are not subject to any pledges, security
interests, mortgages, hypothecations or other encumbrances.


(c) The Company’s liabilities (except as otherwise set forth in this Agreement)
consist of:


(i) The approximate $6,700 and $15,500 liabilities discussed in
Section 1.5(b)(iii) above;


(ii) Contingent liabilities under the Contracts; and


(iii) Possible tax liabilities as described in 2.15 below.


(d) The Selling Stockholders shall pay those liabilities they are to pay
pursuant to the provisions of Section 1.5(b)(iii) above. The Company shall
continue to be liable for the contingent liabilities under the Contracts and
none of the Selling Stockholders shall have any personal liabilities or
obligations relating thereto. The Selling Stockholders shall be liable for any
fixed liabilities under the Contracts relating to periods prior to the Initial
Closing Date. The Selling Stockholders shall pay all tax liabilities of the
Company arising and relating to all periods of time through June 30, 2007. The
Selling Stockholders shall have no personal liability of any nature for any tax
liabilities of the Company, however arising or occurring, to the extent the same
arise, occur or relate to any time period subsequent to June 30, 2007. To the
best of each Sellers’ knowledge and belief, the Company does not have any
liabilities or obligations (whether absolute, accrued, or contingent) except:
(i) liabilities as described in Section 2.6(c) or (ii) liabilities that are
accrued or reserved against in the Company’s financial statements (including but
not limited to the approximate $4,755 in “Channel Payouts” listed in the
Compilation).


2.7 Absence of Changes. To the best of each Sellers’ knowledge and belief, since
June 30, 2007, the Company has conducted its business in the ordinary course and
there has not been: (i) any Material Adverse Effect on the business, financial
condition, liabilities, or assets of the Company or any development or
combination of developments of which management of the Company has knowledge
which is reasonably likely to result in such an effect; (ii) any damage,
destruction, or loss, whether or not covered by insurance, having a Material
Adverse Effect on the Company; (iii) any declaration, setting aside or payment
of any dividend or other distribution (whether in cash, stock, or property) with
respect to the capital stock of the Company; (iv) any increase or change in the
compensation or benefits payable or to become payable by the Company to any of
their employees, except in the ordinary course of business consistent with past
practice; (v) any sale, lease, assignment, disposition, or abandonment of a
material amount of property of the Company, except in the ordinary course of
business; (vi) any increase or modification in any bonus, pension, insurance, or
other employee benefit plan, payment, or arrangement made to, for, or with any
of their employees; (vii) the granting of stock options, restricted stock
awards, stock bonuses, stock appreciation rights, and similar equity based
awards; (viii) any resignation or termination of employment of any office of the
Company; and the Sellers, to the best of their knowledge, do not know of the
impending resignation or termination of employment of any such office; (ix) any
merger or consolidation with another entity, or acquisition of assets from
another entity except in the ordinary course of business; (x) any loan or
advance by the Company to any person or entity, or guaranty by the Company of
any loan or advance; (xi) any amendment or termination of any contract,
agreement, or license to which any the Company is a party, except in the
ordinary course of business; (xii) any mortgage, pledge, or other encumbrance of
any Asset of the Company; (xiii) any waiver or release of any right or claim of
the Company, except in the ordinary course of business; (xiv) any write off as
uncollectible any note or account receivable or portion thereof; or (xv) any
agreement by the Company to do any of the things described in this Section 2.7.


11

--------------------------------------------------------------------------------


2.8 Intellectual Property. The Company has a patent pending on a limited text
messaging process as shown in the materials attached hereto as Schedule C (the
“Patent Pending”). None of the Sellers make any warranty or representation
concerning whether any patent will ever be issued in connection with or as a
result of the Patent Pending. The Buyer may contact the patent attorneys
identified in the materials provided in Schedule C to discuss the status of the
Patent Pending. The Company owns no other patents, trademarks, service marks,
trade names, copyrights, trade secrets, information, or other proprietary
property (collectively, “Intellectual Property”). The Company has not received
any communications alleging that it has violated or, by conducting its business,
would violate any of the Intellectual Property of any other person or entity.
The Company is not aware that any of its employees is obligated under any
contract (including licenses, covenants, or commitments of any nature) or other
agreement, or subject to any judgment, decree, or order of any court or
administrative agency, that would interfere with the use of his best efforts to
promote the interests of the Company or that would conflict with the Company’s
business as conducted. Neither the execution or delivery of the Transaction
Documents, nor the carrying on of the Company’s business by its respective
employees, nor the conduct of the Company’s business, will, to the best of each
Sellers' knowledge, conflict with or result in a breach of the terms, conditions
or provisions of, or constitute a default under, any contract, covenant, or
instrument under which any of such employees is now obligated.


2.9 Certain Agreements. To the best of each Sellers' knowledge and belief,
except as provided in this Agreement as to payments and deliveries to Selling
Stockholders and as provided in the Employment Agreements, neither the execution
and delivery of the Transaction Documents nor the consummation of the
transactions contemplated thereby will: (i) result in any payment (including,
without limitation, severance, unemployment compensation, parachute payment,
bonus, or otherwise), becoming due to any director, employee, or independent
contractor of any of the Sellers, from any other party under any agreement or
otherwise; (ii) materially increase any benefits otherwise payable under any
agreement; or (iii) result in the acceleration of the time of payment or vesting
of any such benefits.


2.10 Employee Benefit Plans. The Company has no employee benefit plans
(including without limitation all plans which authorize the granting of stock
options, restricted stock, stock bonuses, or other equity based awards) covering
active, former, or retired employees.


2.11 INTENTIONALLY DELETED.


2.12 Inventory. The Company does not have any inventory.


2.13 Major Contracts. Except for the Contracts and/or as otherwise disclosed in
the Transaction Documents, the Company is not a party or subject to any other
contract or agreement of any kind which could have a Material Adverse Effect.


To the knowledge of the Selling Stockholders, all Contracts are valid and in
full force and effect and neither the Company nor any other party thereto, has
breached any material provisions of, or is in default in any material respect
under the terms thereof.


2.14 Leases. The Company is not a party to any real property lease. Offices it
occupies are currently occupied through permissive occupancy arrangements.


2.15 Taxes. Except as set forth elsewhere in the Transaction Documents, and in
reliance upon the Company’s auditing/tax preparation firms, to the knowledge of
the Selling Stockholders:


(a) All taxes, assessments, fees, penalties, interest, and other governmental
charges with respect to the Sellers which have become due and payable with
respect to the period ending December 31, 2006 have been paid in full or
adequately reserved against by the Sellers. The Selling Stockholders shall be
responsible for paying all taxes, assessments, fees, penalties, interest and
other governmental charges which shall apply to the Company by reason of its
operations through June 30, 2007 at the time and in the manner set forth above.
Any and all taxes, assessments, fees, penalties, interest and other governmental
charges which apply to the Company and relate to any periods of time after
June 30, 2007, shall remain the liability of the Company and the Selling
Stockholders shall have no liability of any nature with respect thereto;


(b) There are no liens for taxes upon the Assets except for taxes that are not
yet payable. The Company has withheld all taxes required to be withheld in
respect of wages, salaries, and other payments to all employees, officers, and
directors and timely paid, or will pay, all such amounts withheld prior to
July 1, 2007 to the proper taxing authority.


2.16 Disputes and Litigation There is no suit, claim, action, litigation, or
proceeding pending or, to the knowledge of the Sellers, threatened against or
affecting Company, or any of its Assets or to which Company is a party, in any
court or before any arbitrator of any kind or before or by any governmental
entity, nor is there any judgment, decree, injunction, rule, or order of any
governmental entity or arbitrator outstanding against the Company. To the
knowledge of the Sellers, there is no investigation pending or threatened
against the Company before any foreign, federal, state, municipal, or other
governmental department, commission, board, bureau, agency, instrumentality, or
other governmental entity.


12

--------------------------------------------------------------------------------


2.17 Compliance with Laws. To the best of each Seller’s knowledge and belief,
(i) the Company’s business is not being conducted in violation of, or in a
manner which could cause liability under any applicable law, rule, or
regulation, judgment, decree, or order of any governmental entity (other than
any liability which could be associated with the failure to qualify to do
business in Florida and California as aforesaid). The Company has all
franchises, permits, licenses, and any similar authority (other than
qualification to do business authority in California and Florida) necessary for
the conduct of its business as now being conducted by it, and, to the best of
each Seller’s knowledge and belief, except as aforesaid, the Company is not in
default in any material respect under any of such franchises, permits, licenses,
or other similar authority.


2.18 Related party Transactions. No Company employee, officer, or director nor
member of his or her immediate family is indebted to the Company, nor is the
Company indebted (or committed to make loans or extend or guarantee credit) to
any Company employee, officer or director, except that the Company is indebted
to Rick Catinella in the amount of $15,500.00 for certain advances and credit
card transactions. No Company employee, officer, or director has any direct or
indirect ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation that competes with the Company, except that employees, officers, or
directors of the Company and members of their immediate families may own stock
in publicly traded companies that may compete with the Company, and except that
Rick Catinella and Roy Sciacca are principals, officers and directors of MJD
Films, Inc. and TFM Group, L.L.C. No member of the immediate family of any
Company employee, officer or director is directly or indirectly interested in
any material contract with the Company.


2.19 INTENTIONALLY DELETED.


2.20 Minute Books. The minute books of the Company provided to the Buyer
contains a complete summary of all meetings of directors and shareholders since
the time of incorporation and reflects all transactions referred to in such
minutes accurately in all material respects.


2.21 Disclosure. No representation or warranty made by any of the Sellers in
this Agreement, nor any document, written information, statement, financial
statement, certificate, or exhibit prepared and furnished or to be prepared and
furnished by the Sellers or their representatives pursuant hereto or in
connection with the transactions contemplated hereby, when taken together,
contains any untrue statement of a material fact, or omits to state a material
fact necessary to make the statements or facts contained herein or therein not
misleading in light of the circumstances under which they were furnished, to the
best of each of the Sellers' knowledge and belief.


2.22 Reliance; Survival. The foregoing representations and warranties are made
by each Seller with the knowledge and expectation that the Buyer is placing
reliance thereon. Each Seller agrees that all representations and warranties
made by the Sellers in this Agreement shall survive the consummation of the
Initial Closing Date.
 

 
13

--------------------------------------------------------------------------------


 
2.23 Board and Stockholder Approval. The Sellers represent and warrant (i) that
they have complied with all the requirements of the general corporation law of
the Nevada Revised Statutes relative to board and stockholder approval for the
sale of the Seller Shares and Assets and (ii) that the principal terms of the
sale as set forth in this Agreement were duly and legally:
 
(a) Approved by the Company’s board of directors on July 19, 2007, and
 
(b) Approved by the outstanding voting shares of the Company on July 19, 2007.


SECTION 3
REPRESENTATIONS AND WARRANTIES OF THE BUYER


3. Representations and Warranties of the Buyer. The Buyer hereby represents and
warrants to the Sellers as follows:


3.1 Organization and Capital Structure. The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full corporate power and authority to carry on its business as
now conducted.


3.2 Authorization. The Buyer has full corporate power and authority to enter
into the Transaction Documents, to consummate the transactions contemplated
thereby and to comply with the terms, conditions and provisions hereof and
thereof. The execution, delivery and performance by the Buyer of each of the
Transaction Documents, and the actions to be taken by the Buyer contemplated
thereby have been duly and validly authorized by the Board of Directors of the
Buyer and no other corporate proceedings on the part of the Buyer are necessary
with respect thereto. Each of the Transaction Documents constitutes the valid
and binding obligations of the Buyer, in each case enforceable in accordance
with its terms.


3.3 Non-Contravention. Neither the execution or delivery of the Transaction
Documents by the Buyer, nor the consummation of the transactions contemplated
thereby by the Buyer, will (i) conflict with or result in the breach of any term
or provision of, or constitute a default under, the articles of incorporation or
bylaws of the Buyer or any material agreement, instrument or indenture to which
the Buyer is a party or by which it is bound; (ii) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to the Buyer; or
(iii) require, as of the date hereof, the approval, consent, waiver,
authorization or act of, or the making by the Buyer of any declaration, filing
or registration with, any third party or any governmental body and such other
consents, orders, authorizations, registrations, declarations and filings the
failure of which to be obtained or made would not, individually or in the
aggregate, have a Material Adverse Effect on the Buyer, materially impair the
ability of the Buyer to perform its obligations hereunder or prevent the
consummation of any of the transactions contemplated hereby.


3.4 Buyer Shares. The Buyer Shares shall be issued to Selling Stockholders free
and clear of any and all liens, claims, pledges, security interests, chattel
mortgages, hypothecations and other encumbrances of any and every nature. All
Buyer Shares shall be fully paid and non-assessable. All Buyer Shares shall be
of like kind, and have all voting, dividend and other rights, as all other
common stock issued at any time by Buyer. This warranty shall be true and
correct as of the Initial Closing Date.


14

--------------------------------------------------------------------------------


SECTION 4
COVENANTS


4.  Covenants. In connection with the sale and purchase of the Seller Shares and
Assets, the parties hereby covenant as follows: 


4.1  Employment Agreements. Aric Gastwirth, Rick Catinella and Roy A. Sciacca
shall execute and deliver employment agreements to the Company (“Employment
Agreements”) pursuant to which Mr. Gastwirth, Mr. Catinella and Mr. Sciacca
shall agree to provide their personal services to the Company upon the terms and
conditions of the Employment Agreements, at the time provided for in Section
1.5(b)(i) above.


4.2 Non-Compete Agreements. The Selling Stockholders are executing and
delivering non-compete agreements to the Company (“Non-Compete Agreements”)
pursuant to which the Selling Stockholders shall agree not to compete with the
Company upon the terms and conditions of the Non-Compete Agreement for a term of
three (3) years, at the time provided for in Section 1.5(b)(i) above. Activities
of Rick Catinella and Roy Sciacca for MJD Films, Inc. and TFM Group, L.L.C.
shall not be affected or impaired under such Non-Compete Agreements.


4.3 Contracts. The Sellers hereby agree to deliver to the Buyer all executed
Contracts at the Initial Closing Date and to deliver any new contracts or
agreements executed by the Company to Buyer thereafter. The parties agree that
this Section 4.3 shall survive the consummation of the Initial Closing Date.


4.4 Other Agreements. There are various partner agreements between the Buyer and
the Company (“Other Agreements”), and both the Buyer and the Company agree to
work cooperatively to market, sell and introduce the Company’s services until
the acquisition contemplated by this Agreement is completed or until each such
Other Agreement expires or is terminated by the parties.


SECTION 5
INDEMNIFICATION


5.1 Indemnification by Company and Selling Stockholders. The Company and Selling
Stockholders, jointly and severally, hereby agree to indemnify and hold harmless
the Buyer and its respective affiliates, officers, directors, partners, members,
managers, stockholders, employees, and agents from and against any and all
losses, claims, damages, judgments, penalties, liabilities, and deficiencies,
and agrees to reimburse the Buyer for all reasonable out-of-pocket expenses
(including reasonable fees and expenses of legal counsel), in each case promptly
as incurred by the other, to the extent arising out of or in connection with:
(i) any material misrepresentation, omission, or material breach of any of the
Company’s or Selling Stockholders’ representations or warranties contained in
this Agreement; or (ii) any failure by the Company or Selling Stockholders to
perform any of their covenants, agreements, undertakings, or obligations set
forth in this Agreement or any ancillary agreement hereto.


15

--------------------------------------------------------------------------------


5.2 Indemnification by Buyer. The Buyer hereby agrees to indemnify and hold
harmless the Company and Selling Stockholders and their respective affiliates,
officers, directors, partners, members, managers, stockholders, employees, and
agents from and against any and all losses, claims, damages, judgments,
penalties, liabilities, and deficiencies, and agrees to reimburse the other for
all reasonable out-of-pocket expenses (including reasonable fees and expenses of
legal counsel), in each case promptly as incurred by the other, to the extent
arising out of or in connection with: (i) any material misrepresentation or
material breach of any of the Buyer’s representations or warranties contained in
this Agreement; or (ii) any failure by the Buyer to perform any of its
covenants, agreements, undertakings, or obligations set forth in this Agreement
or any ancillary agreement hereto.


ARTICLE 6
DEFAULT, AMENDMENT AND WAIVER


6.1 Default. Upon a breach or default under this Agreement by any party hereto
(following the cure period provided herein), the non-defaulting party shall have
all rights and remedies given hereunder or now or hereafter existing at law or
in equity or by statute or otherwise. Notwithstanding the foregoing, in the
event of a breach or default by any party hereto in the observance or in the
timely performance of any of its obligations hereunder which is not waived by
the non-defaulting party, such defaulting party shall have the right to cure
such default within 15 days after receipt of notice in writing of such breach or
default.


6.2 Waiver and Amendment. Any term, provision, covenant, representation,
warranty, or condition of this Agreement may be waived, but only by a written
instrument signed by the party entitled to the benefits thereof. The failure or
delay of any party at any time or times to require performance of any provision
hereof or to exercise its rights with respect to any provision hereof shall in
no manner operate as a waiver of or affect such party's right at a later time to
enforce the same. No waiver by any party of any condition, or of the breach of
any term, provision, covenant, representation, or warranty contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or waiver of any
other condition or of the breach of any other term, provision, covenant,
representation, or warranty. No modification or amendment of this Agreement
shall be valid and binding unless it be in writing and signed by all parties
hereto.


ARTICLE 7
MISCELLANEOUS


7.1 Expenses. Whether or not the transactions contemplated hereby are
consummated, each of the parties hereto shall bear all taxes of any nature
(including, without limitation, income, franchise, transfer, and sales taxes)
and all fees and expenses relating to or arising from its compliance with the
various provisions of this Agreement and such party's covenants to be performed
hereunder, and except as otherwise specifically provided for herein, each of the
parties hereto agrees to pay all of its own expenses (including, without
limitation, attorneys and accountants' fees, and printing expenses) incurred in
connection with this Agreement, the transactions contemplated hereby, the
negotiations leading to the same and the preparations made for carrying the same
into effect, and all such taxes, fees, and expenses of the parties hereto shall
be paid prior to Closing.


7.2 Notices. Any notice, request, instruction, or other document required by the
terms of this Agreement, or deemed by any of the parties hereto to be desirable,
to be given to any other party hereto shall be in writing and shall be given by
facsimile, personal delivery, overnight delivery, or mailed by registered or
certified mail, postage prepaid, with return receipt requested, to the following
addresses:



   TO BUYER: Global Realty Development Corp.      
Attn: Robert D. Kohn, Chief Executive Officer
11555 Heron Bay Boulevard Suite 200
Coral Springs, Florida 33076
Telephone:  (954) 509-9830
Fax:   (954-603-0522)

 
   
 With a copy to:
Richardson & Patel LLP
     
Attention: Addison K. Adams, Esq.
10900 Wilshire Blvd., Suite 500
Los Angeles, California 90024
Telephone:  (310) 208-1182
Fax:   (310) 208-1154
            TO SELLERS: SMS Text Media, Inc.      
Attn: Aric Gastwirth, President
638 Lindero Canyon, #365
Oak Park, California 91377
Telephone: 714/508-4920
Fax: 714/508-4904
            With a copy to: Steven E. Schmidt, Esquire      
Kennerly, Montgomery & Finley, P.C.
550 Main Street, Fourth Floor
Knoxville, TN 37902
Telephone: 865/546-7311
Fax: 865/524-1773
 


 
The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid. If notice is given by facsimile, personal delivery, or
overnight delivery in accordance with the provisions of this Section, said
notice shall be conclusively deemed given at the time of such delivery. If
notice is given by mail in accordance with the provisions of this Section, such
notice shall be conclusively deemed given seven days after deposit thereof in
the United States mail.


16

--------------------------------------------------------------------------------


7.3 Entire Agreement. This Agreement, together with the schedules and exhibits
hereto, sets forth the entire agreement and understanding of the parties hereto
with respect to the transactions contemplated hereby, and supersedes all prior
agreements, arrangements and understandings related to the subject matter
hereof. No understanding, promise, inducement, statement of intention,
representation, warranty, covenant, or condition, written or oral, express or
implied, whether by statute or otherwise, has been made by any party hereto
which is not embodied in this Agreement, or in the schedules or exhibits hereto
or the written statements, certificates, or other documents delivered pursuant
hereto or in connection with the transactions contemplated hereby, and no party
hereto shall be bound by or liable for any alleged understanding, promise,
inducement, statement, representation, warranty, covenant, or condition not so
set forth.


7.4 Survival of Representations. All statements of fact (including financial
statements) contained in the Schedules, the exhibits, the certificates, or any
other instrument delivered by or on behalf of the parties hereto, or in
connection with the transactions contemplated hereby, shall be deemed
representations and warranties by the respective party hereunder. All
representations, warranties, agreements, and covenants hereunder shall survive
the Initial Closing Date for a period of twelve (12) months after the Initial
Closing Date (or, in the case of agreements and covenants to be performed after
12 months, until the same are actually performed) and remain effective
regardless of any investigation or audit at any time made by or on behalf of the
parties or of any information a party may have in respect hereto. Consummation
of the transactions contemplated hereby shall not be deemed or construed to be a
waiver of any right or remedy possessed by any party hereto, notwithstanding
that such party knew or should have known at the time of the Initial Closing
Date that such right or remedy existed.


7.5 Incorporated by Reference. The schedules, exhibits, and all documents
(including, without limitation, all financial statements) delivered as part
hereof or incident hereto are incorporated as a part of this Agreement by
reference.


7.6 Remedies Cumulative. No remedy herein conferred upon the parties is intended
to be exclusive of any other remedy and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise.


7.7 Execution of Additional Documents. Each party hereto shall make, execute,
acknowledge, and deliver such other instruments and documents, and take all such
other actions as may be reasonably required in order to effectuate the purposes
of this Agreement and to consummate the transactions contemplated hereby.


7.8 Finders' and Related Fees. Each of the parties hereto is responsible for,
and shall indemnify the other against, any claim by any third party to a fee,
commission, bonus, or other remuneration arising by reason of any services
alleged to have been rendered to or at the instance of said party to this
Agreement with respect to this Agreement or to any of the transactions
contemplated hereby.


7.9 Governing Law. This Agreement has been negotiated and executed in the State
of Florida and shall be construed and enforced in accordance with the laws of
such state.
 
 
17

--------------------------------------------------------------------------------



 
7.10 Forum. Each of the parties hereto agrees that any action or suit which may
be brought by any party hereto against any other party hereto in connection with
this Agreement or the transactions contemplated hereby may be brought only in a
federal or state court in Broward County, Florida.


7.11 Professional Fees. In the event any party hereto shall commence legal
proceedings against the other to enforce the terms hereof, or to declare rights
hereunder, as the result of a breach of any covenant or condition of this
Agreement, the prevailing party in any such proceeding shall be entitled to
recover from the losing party its costs of suit, including reasonable attorneys'
fees, accountants’ fees, and experts’ fees.
 
7.12 Binding Effect and Assignment. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, executors,
administrators, legal representatives, and assigns.


7.13 Counterparts; Facsimile Signatures. This Agreement may be executed
simul-taneously in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. The parties agree that facsimile signatures of this Agreement shall
be deemed a valid and binding execution of this Agreement.


7.14 Representation. The parties hereto agree and acknowledge that the law firm
of Richardson & Patel LLP has represented the Buyer in preparing this Agreement.
All parties to this Agreement have been given the opportunity to consult with
counsel of their choice regarding their rights under this Agreement.


[Signatures Page Follows]


18

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written above.

       BUYER:
GLOBAL REALTY DEVELOPMENT CORP.,
a Delaware corporation
 
   
   
      /s/   

--------------------------------------------------------------------------------

By:  Robert D. Kohn   Its:  Chief Executive Officer

      SELLER:
SMS TEXT MEDIA, INC.,
a Nevada corporation
 
   
   
  Date:    /s/   

--------------------------------------------------------------------------------

By:  Aric Gastwirth  
Its:  President


 

SELLING STOCKHOLDERS: By: __________________________________  
Aric Gastwirth, an individual
Shares Sold:  __________________________
 
By: __________________________________
Rick Catinella, an individual
Shares Sold:  __________________________
 
By: _________________________________
Roy A. Sciacca, an individual
Shares Sold:  __________________________
   

  


 
19

--------------------------------------------------------------------------------



 




SCHEDULE A


Contingent Payments to Selling Stockholders


Years 1-3: 27% of Cash Flow (EBITDA less capitalized expenditures and taxes) for
each of the next three-12 month periods following closing for the first $3.0MM
of Cash Flow plus a bonus contingent payment of 10% of Cash Flow in excess of
$3.0MM. Time period for payment may be extended as set forth in the Acquisition
Agreement.


Contingent payments shall be paid in a lump sum within 30 days after audited
financials have been finalized and shall be paid at the option of the Company
either in 100% cash or in a mix of cash and common stock using the following
ratio: 46% cash and 54% common stock. The amount of common stock to be issued
shall be calculated using the ten day trailing average common stock price, but
in no event less than $0.50 per share.**


Examples:
If SMS Text Media has $3MM in Cash Flow during Years 1-3, then the Contingent
Payments would be:  
 
 
YEAR
 
 
CASH FLOW
EARNOUT DOLLARS STOCK
EARNOUT DOLLARS
CASH
 
EARNOUT TOTAL
1
3,000,000
$437,400
$372,600
$810,000
2
3,000,000
$437,400
$372,600
$810,000
3
3,000,000
$437,400
$372,600
$810,000
         
TOTAL
 
$1,312,200
$1,117,800
$2.430.000



If SMS Text Media has $4MM in Cash Flow during Year 1, $5MM during Year 2, and
$6MM during Year 3, then the Contingent Payments would be:


 
 
YEAR
 
 
CASH FLOW
EARNOUT DOLLARS STOCK
EARNOUT DOLLARS
CASH
 
EARNOUT TOTAL
1
4,000,000
$491,400
$418,600
$ 910,000
2
5,000,000
$545,400
$464,600
$1,010,000
3
6,000,000
$599,400
$510,600
$1,110,000
         
TOTAL
 
$1,636,200
$1,393,800
$3,030.000



*Shares will have piggy-back registration rights with the shares in the planned
funding round subject to investors. However, they will be subject to certain
restrictions, including a 12-month lock-up unless sold through a structured
transaction.
**Shares will have customary registration rights, but will be subject to certain
restrictions, including a 12-month lock-up unless sold through a structured
transaction.
 
20

--------------------------------------------------------------------------------



SCHEDULE B


CONTRACTS


 

 
Canadian Marketing Group, firm producing “Blonde and Blonder,” starring Pamela
Anderson and Denise Richards. “Text Your Way to Stardom” “Walk the Red Carpet”
and attend the Premier with Pamela.

 

 
“An African Tale.” Multiple contests, including a feature voice over in this
animated movie.

 

 
MJD, Films, Inc., firm producing “The Devil Exists.” Multiple contests including
a role in the move, and trips to the premier & party.

 

 
“Nincompoops,” major teen theatrical release film.

 

 
Pennhouse Award Suites, the firm providing star gift baskets at the Academy
Awards, as well as Grammy, American Music, Emmy, Tony, Golden Globe and CMA
Awards.

 

 
“XMENUDOS” text messaging voting and multiple contests across 17 nations

 

 
NHRA Championship Drag Racing, ten month series in conjunction with Alphatrade’s
sports marketing division. Providing backend and data capture.

 

 
Pro Bull Riders Association, ten month series in conjunction with Alphatrade’s
sports marketing division. Providing backend and data capture.

 

 
American Drag Racing League, ten month series in conjunction with Alphatrade’s
sports marketing division. Providing backend and data capture.

 

 
“JAG BMX World Championships,” ABC Networks’ 8 week BMX Olympic Team Series.
Weekly prizes include BX bikes, trips, etc., with grand prize trip to Beijing
Olympics as guest of the Olympic team, waiting for signature.

 

 
“Teens on the Green” World Championship Jr. Golf Championship

 

 
“Sistas”. Multiple contests including a role in the movie, and trips to the
premier & party.

 

 
Creative Content Distributors, firm providing major content and distribution
channels.

 

 
Green Diamond, firm providing content and distribution channels

 

 
Stage 54, firm providing distribution channels

 

 
Cititrust Corp, firm providing distribution channels

 

 
Pinpoint Interactive Media, Inc., firm providing distribution channels

 

 
Global Strategies, Inc., firm providing content referrals

 

 
Monopoly Music, company providing content

 


21

--------------------------------------------------------------------------------





SCHEDULE C




PATENT PENDING MATERIALS

 
22

--------------------------------------------------------------------------------





SCHEDULE D


FINANCIAL STATEMENT COMPILATION

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
23